Case 2:17-cv-03445-SJF-ARL Document 106 Filed 06/05/20 Page 1 of 1 PageID #: 4065




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  __________________________________________

  CROWN CASTLE NG EAST LLC,

                                       Plaintiff,

                        -against-                             17-CV-3445(SJF)(ARL)



  THE TOWN OF OYSTER BAY, THE TOWN OF                         NOTICE OF APPEAL
  OYSTER BAY TOWN BOARD, RICHARD LENZ
  in his official capacity as Commissioner of the Town
  of Oyster Bay Highway Department and Department
  of Public Works, and JOHN BISHOP in his official
  capacity as Deputy Commissioner of the Town of
  Oyster Bay Highway Department,

                                Defendants.
  ___________________________________________

         NOTICE IS HEREBY GIVEN that plaintiff Crown Castle NG East LLC through its

  undersigned attorneys hereby appeals to the United States Court of Appeals for the Second

  Circuit from the final judgment entered in this action on the 12th day of May 2020.

  Dated: June 5, 2020
                                                       Respectfully submitted,

                                                       SNYDER & SNYDER, LLP

                                                    By: /s/ Robert D. Gaudioso
                                                       Robert D. Gaudioso
                                                       Carlotta Cassidy
                                                       94 White Plains Rd.
                                                       Tarrytown, NY 10591
                                                       (914) 333-0700
                                                       rgaudioso@snyderlaw.net
                                                       ccassidy@snyderlaw.net
                                                       Counsel for Plaintiff Crown Castle
                                                       NG East LLC
